                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )     NO. 2:20 CR 151-PPS/JPK
                                              )
 ISRAEL WIGGINS,                              )
                                              )
               Defendant.                     )


                                          ORDER

       This matter is before me on the findings and recommendation of Magistrate

Judge Joshua P. Kolar relating to defendant Israel Wiggins’ agreement to enter a plea of

guilty to Count 1 of the indictment pursuant to Rule 11 of the Federal Rules of Criminal

Procedure. [DE 28, 35.] Following a hearing on the record on June 23, 2021 [DE 35],

Judge Kolar found that defendant understands the charge, his rights, and the maximum

penalty; that defendant is competent to plead guilty; that there is a factual basis for

defendant’s plea; that the defendant knowingly and voluntarily entered into his

agreement to enter a plea of guilty to Count 1 of the indictment charging him with

being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1); and that

defendant's change of plea hearing could not be delayed without serious harm to the

interests of justice. Judge Kolar recommends that the Court accept defendant’s plea of

guilty and proceed to impose sentence. Neither party has filed a timely objection to

Judge Kolar’s findings and recommendation.

       ACCORDINGLY:
       Having reviewed the Magistrate Judge’s findings and recommendation

concerning defendant Israel Wiggins’ plea of guilty, to which no objection has been

filed, the Court hereby ADOPTS the findings and recommendation [DE 35] in their

entirety.

       Defendant Israel Wiggins is adjudged GUILTY of Count 1 of the indictment.

       The sentencing hearing is SET for November 4, 2021 at 10:00 a.m.

Hammond/Central time.

ENTERED: July 8, 2021.

                                        /s/ Philip P. Simon
                                        PHILIP P. SIMON, JUDGE
                                        UNITED STATES DISTRICT COURT




                                           2
